Citation Nr: 1035605	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right heel spur with 
bursitis, to include a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 (2009) for surgical repair.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to 
December 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In January 2008, the case was remanded to 
the agency of original jurisdiction (AOJ) for further 
development, and it now returns to the Board for appellate 
review. 

In October 2007, the Veteran testified before the undersigned, 
sitting at the RO.  A transcript of that hearing is associated 
with the claims folder.

In a letter dated in April 2007 the Veteran indicated a 
desire to file increased rating claims for the following 
service-connected disabilities: (1) degenerative arthritis 
with chondromalacia of the right knee; (2) chondromalacia 
of the left knee; (3) chronic low back strain; and (4) 
bilateral flat feet.  A review of the record reveals that 
these issues have not yet been adjudicated; thus, they are 
REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right 
heel spur with bursitis, to include a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 (2009) for 
surgical repair is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Hypertension was not present in service, manifested within one 
year of the Veteran's discharge from service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's 
active duty military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R.
 §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
January 2008.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand 
was to achieve further development of the claim, namely to send 
corrective VCAA notice, obtain additional treatment records and 
schedule a VA examination.  A review of the post-remand record 
shows that a complete VCAA notice was issued in May 2008, that 
voluminous private and VA treatment records from all sources 
identified by the Veteran have been added to the claims file and 
that he was afforded a VA examination in March 2010.  Therefore, 
the Board determines that the RO/AMC substantially complied with 
the Board's orders in the January 2008 remand, and that the Board 
may now proceed with adjudication of the claim.


II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in April 2003, prior to the initial unfavorable AOJ 
decision issued in May 2003.  An additional letter was sent in 
May 2008.

The Board observes that the pre-adjudicatory VCAA notice issued 
in April 2003 informed the Veteran of the type of evidence 
necessary to establish service connection, how VA would assist 
him in developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  With regard to the 
notice requirements under Dingess/Hartman, the May 2008 letter 
provided information on substantiating disability ratings and 
effective dates.  The Board acknowledges the defective timing of 
this notice, but finds that no prejudice to the Veteran has 
resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the Board 
herein concludes that the preponderance of the evidence is 
against the Veteran's service connection claim, any questions as 
to the assignment of disability ratings and effective dates are 
rendered moot.  Therefore, the Board finds that the Veteran was 
provided with all necessary notice under VCAA prior to the 
initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, Social Security Administration 
records, and the report of a March 2010 VA examination were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified any 
additional, relevant treatment records the Board needs to obtain 
for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment evidence, 
documented the Veteran's subjective complaints and medical 
history, and examined the Veteran.  He then provided an opinion 
that was supported by a rationale based on all the available 
evidence.  There is nothing to suggest that the examiner's 
opinion is not sufficiently based in the facts of the case or 
that he reached an arbitrary conclusion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service, or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (noting that 
lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection).

The Veteran claims that his hypertension was diagnosed within one 
year of his discharge from service.  Therefore, he argues that 
service connection is warranted for hypertension. 

The Board first observes that the Veteran has a current diagnosis 
of hypertension.  Thus, he meets the criterion of a current 
disability with respect to this claim.  

However, service treatment records are silent for a diagnosis of 
hypertension.  Hypertension is defined as persistently high 
arterial blood pressure, and by some authorities the threshold 
for high blood pressure is a reading of 140/90.  Dorland's 
Illustrated Medical Dictionary p. 889 (30th ed. 2003).  For VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 or greater 
with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  A review of service treatment records 
reflects that there was one occasion (February 1998) when the 
Veteran's systolic reading was 160 or above and were a few 
occasions, spread years apart, when the Veteran's diastolic 
pressure was 90 or above.  There were no complaint, treatment, or 
diagnosis referable to hypertension made anytime during service, 
to include the Veteran's retirement examination.  Therefore, the 
in-service treatment evidence does not show a diagnosis of 
hypertension while in service.  

Moreover, there is no competent evidence relating the Veteran's 
currently diagnosed hypertension to his military service.  In 
this regard, the Board observes that hypertension was not present 
to a compensable degree within one year of discharge in December 
1999 to warrant service connection on a presumptive basis.  38 
C.F.R. § 3.309.  The Board acknowledges the Veteran's argument 
that Dr. LDR diagnosed his hypertension within a year of 
discharge, but the treatment records obtained from Dr. LDR do not 
support this contention.  In fact, a March 2000 treatment record 
specifically states that the Veteran was negative for 
hypertension.  A February 2001 report of a stress test by Dr. LDR 
indicates normal blood pressure response.  The first diagnosis of 
hypertension of record was noted in 2003.  

Additionally, no competent medical professional has offered an 
opinion relating the Veteran's hypertension to his military 
service.  The Veteran was afforded a VA examination on this issue 
in March 2010.  The examiner reviewed the claims file and noted 
that the Veteran had no diagnosis of hypertension in service, and 
that blood pressure readings from 1999 through May 1999 did not 
meet the diagnostic criteria for hypertension.  Therefore, the 
examiner concluded that the Veteran's hypertension was not 
related to events during his military service.

The Board has considered the Veteran's statements with regard to 
his hypertension diagnosis and etiology.  Laypersons are 
competent to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In this case, the treatment evidence belies the Veteran's 
assertions that his hypertension began in service or within one 
year of service.  The Board acknowledges that a June 1999 service 
treatment record shows a reading of 151/90 and that a chart to 
track blood pressure was started for the Veteran at that time, 
but the record reflects that a blood pressure re-check read 
128/92, and there was no notation of concern over the Veteran's 
blood pressure and not sign that his blood pressure was being 
tracked due to concern over hypertension. 
Thus, absent competent evidence of a causal nexus between the 
Veteran's hypertension and his military service, and in light of 
the competent evidence against such a nexus, service connection 
is not warranted.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent evidence 
demonstrating a relationship between the Veteran's hypertension 
and his military service, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
hypertension.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.  


ORDER

Service connection for hypertension is denied.


REMAND

Even though the issue of entitlement to service connection for a 
right heel spur with bursitis, to include a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 for surgical repair  has 
been remanded previously, the Board determines that another 
remand is necessary.  

The Board observes that the Veteran's July 2003 notice of 
disagreement indicates that he contends that his right heel spur, 
to include his September 2002 surgery is secondary to his 
service-connected bilateral pes planus.  Additionally, the Board 
observes that both service treatment records and post-service 
treatment records are replete with reference to multiple foot 
disorders, including pes planus, heel spurs, and plantar 
fasciitis.  The Board also notes that a December 2002 rating 
decision that addressed a claim of entitlement to a compensable 
rating for service-connected bilateral pes planus discussed the 
Veteran's claimed heel spurs as part of the symptoms associated 
with the service-connected disability.  Moreover, the Veteran's 
service treatment records and post-service podiatric records 
disclose that the Veteran has been treated frequently for plantar 
fasciitis.  

Finally, the March 2010 VA examiner opined that the Veteran's 
September 2002 fasciotomy was related to the Veteran's in-service 
podiatric treatment.  The Board notes that the Veteran underwent 
an excision of the right heel spur at that time; however, the 
examiner indicates that the right heel spur was not related to 
service, noting that there was no definitive diagnosis of heel 
spurs in service and X-rays were negative, even though a (June) 
1996 record notes a diagnosis of "resolving heel spur 
syndrome."  He does not address whether the right heel spur is 
related to the service-connected pes planus.  In light of the 
above facts, the Board concludes that a remand is necessary for 
further development of the claim and compliance with due process 
requirements.

First, the Board notes that the Veteran has not been issued 
notice as to the evidence necessary to support a claim for 
secondary service connection.  Therefore, a remand is necessary 
so that a corrective VCAA notice may be sent.  
    
Second, the Board observes that the Court has held that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, when 
the record associates different diagnoses with the same symptoms, 
the nature of the Veteran's disorder is a question of fact for 
the Board, and once determined, the Board must address whether 
the Veteran's symptoms, regardless of diagnosis, are related to 
service.  See id.  In this case, the Veteran's service treatment 
records and post-service podiatric records disclose that the 
Veteran has been treated frequently for plantar fasciitis in 
addition to the service-connected pes planus and claimed right 
heel spur.  Moreover, the March 2010 VA examiner related the 
September 2002 fasciotomy to the Veteran's military service.  
Thus, the Board determines that the Veteran should be afforded 
another VA examination of the right foot to determine what foot 
disorders are actually causing his symptoms, and whether these 
disorder(s) are related to his military service or his service-
connected pes planus. 

Further, the Board recognizes that any or all of these symptoms 
could be construed as being appropriately rated as part of the 
Veteran's service-connected pes planus, or service-connected as 
separate disabilities on a direct or secondary basis.  The issue 
of entitlement to a compensable rating for service-connected 
bilateral pes planus is also REFERRED in the Introduction.  The 
United States Court of Appeals for Veterans Claims has held that 
all issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As 
demonstrated by the above discussion, the Veteran's service 
connection claim for right heel spur is impacted by the outcome 
of the referred claim for a compensable rating for service-
connected bilateral pes planus.  Consequently, the claim of 
entitlement to service connection for a right heel spur must be 
remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA notice 
that addresses the requirements for a 
claim of entitlement to service connection 
to service connection on a secondary 
basis, in accordance with 38 C.F.R. § 
3.310 and Allen v. Brown, 7 Vet. App. 439 
(1995).

2.	Schedule the Veteran for a VA examination 
in order to ascertain what disorder(s) of 
the RIGHT foot are causing his symptoms 
and the etiology of the disorder(s).  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
identified right foot disorder 
exhibited by the Veteran currently, 
other than pes planus, is related to 
an in-service disease, event, or 
injury, or is proximately due to or 
chronically worsened by service-
connected pes planus?
		
	A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the June 2010 supplemental 
statement of the case.  If the claim 
remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


